Exhibit 10.2

BASE SALARIES OF, AND OTHER ARRANGEMENTS WITH,

NAMED EXECUTIVE OFFICERS

On April 23, 2012, the Compensation & Organization Committee of the Board of
Directors approved annual base salaries for executive management effective
May 1, 2012, increasing the annual base salaries for the named executive
officers other than Mr. Surma, who received no increase, to the following:

 

J. P. Surma

   $  1,260,000   

G. R. Haggerty

   $ 621,180   

J. D. Garraux

   $ 576,800   

D. H. Lohr

   $ 550,800   

G. F. Babcoke

   $ 535,500   

The named executive officers listed above are also provided the following
perquisites: limited personal use of corporate aircraft and automobiles; dining
privileges; club memberships; financial planning and tax preparation services;
parking expenses; company-paid physicals; personal use of corporate properties;
use of sports and entertainment tickets, matching contributions to charities;
foreign service premiums, relocation expenses; and, in the case of executives on
foreign assignment, the services of a driver, security, housing and utility
benefits, foreign service cost of living adjustment and allowances for
communications and home leave. Additionally, there are tax gross ups and
reimbursements associated with foreign service.